STONE, O. J.
Defendant was prosecuted for carrying a pistol concealed about his person, under section 4109, as amended by act approved February 19, 1881. — Sess. Acts, 38. To carry, in this statute, means “ to convey, bear, or transport, by sustaining the thing carried, or causing it to be sustained.” Worcester’s Dictionary. We think that, ex vi termini, it is *259continuous in its nature, and that the two alleged acts shown in the proof, amount to no more than one continuous act of carrying.—Owens v. The State, 74 Ala. 401. Any other interpretation would furnish no rule for determining into how many indictable offenses one act of continuous carrying could be subdivided.
Bevérsed and remanded.